FILED

WD-TX/AO 199A (Rev. 5/2001) Order Setting Conditions of Release Page | of 3 Paves

UNITED STATES DISTRICT COURT MAR 9 4 2021
WESTERN DISTRICT OF TEXAS g/ DISTRICT COURT
SAN ANTONIO DIVISION ISTRICT OF TEXAS

  
 
 

 

DEPUTY CLERK
USA § ORDER SETTING CONDITIONS/OF RELEASE
§ OF DEFENDANT OR MATERIAL WITNESS
VS. §
§ Case Number: SA:21-M -00234(1)
(1) Treniss Jewell Evans II] §

Defendant
IT IS ORDERED that the release of the defendant/material witness is subject to the following conditions:

(1) The defendant/material witness shall not commit any offense in violation of federal, state or local law while
on release in this case. The defendant/material witness shall report as soon as possible, to Pretrial Services
or supervising officer, any contact with any law enforcement personnel including, but not limited to, any
arrest, questioning, or traffic stop.

(2) The defendant/material witness shall immediately advise the court, defense counsel and the U.S. Attorney
in writing before any change in address and telephone number.

(3) The defendant/material witness shall appear at all proceedings as required and shall surrender for service of
any sentence imposed as directed. The defendant/material witness shall appear at (if blank, to be notified)
U.S. Courthouse, Courtroom A, 655 East Cesar E. Chavez Boulevard, SAN ANTONIO, Texas

Place

 

on

 

Date and Time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant/material witness be released provided that:

( ) (4) The defendant/material witness promises to appear at all proceedings as required and to surrender for
service of any sentence imposed.

(X) (5) The defendant/material witness executes an unsecured bond binding the defendant/material witness to pay
the United States the sum of TENT] HOUSAN D dollars ($ }O,000.00 ) in the event of a failure to

appear as required or to surrender as directed for service of any sentence imposed.
Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the
defendant/material witness and the safety of other persons and the community, it is FURTHER ORDERED that the
release of the defendant/material witness is subject to the conditions marked below:

( ) (6) The defendant/material witness is placed in the custody of:
(Name of person or organization)
(Address)
(City and state) (Phone)
who agree (a) to supervise the defendant/material witness in accordance with all the conditions of release, (b) to use
every effort to assure the appearance of the defendant/material witness at all scheduled court proceedings, and (c) to
notify the court immediately in the event the defendant/material witness violates any conditions of release or disappears.

 

 

 

Signed:

 

Custodian or Proxy Date

Signed:

 

Custodian or Proxy Date

DISTRIBUTION: COURT DEFENDANT/MATERIAL WITNESS U.S. MARSHAL
WD-TX/AO199B(Rev 5/2018) Additional Conditions of Release aged of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE (cont.)

(X) (7) The defendant/material witness must:

(X) (a) report to Pretrial Services as directed.

(X) (b) report to the . -
telephone number 2ID)"106-Siaio . no later than or wed Vly yp port AS

(X)  (c) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:

$10,000 unsecured bond

(_) (d) post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the

above-described:

(_) (e) execute a bail bond with solvent sureties in the amount of $

() (8 maintain or actively seek verifiable employment.

() (g) maintain or start an education program.

(X) (h) surrender any passport to Pretrial Services as directed or:

() (i) not obtain a passport or other international travel document.

(X) (j) abide by the following restrictions on personal association, residence, or travel: Reside at an address pre-approved by Pretrial
Services. Travel restricted to the continental United States. No travel to the District of Columbia unless for court appearances, Must notify
Pretrial Services for any travel outside of the Western District of Texas.

() (k) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

including:

 

 

 

 

 

 

 

 

 

(_) ()) obtain medical or psychiatric treatment and/or remain in an institution as follows:

 

( ) (m) return to custody each ______._ al o'clock after being released at —__— o’clock for employment, schooling, or the

following purposes:

 

 

 

(_) (n) reside ata halfway house or community corrections center, as designated by Pretrial Services; abide by all conditions and requirements
of the facility until terminated by the facility director or Pretrial Services; and remain in custody until space becomes available, and the
Appearance Bond is signed; or, if a material witness, reside with a third party custodian as approved by Pretrial Services, in licu of
residing at a community corrections facility or halfway house.

(_) (0) refrain from possessing a firearm, destructive device, or other dangerous weapon.

( ) (p) refrain from ( ) any ( ) excessive use of alcohol.

() (q) refrain from use or unlawfully possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
by a licensed medical practitioner.

(_) (r) submit to substance abuse treatment which may include evaluation and testing, education, inpatient or outpatient treatment and/or
participation in support groups such as Alcoholics or Narcotics Anonymous (AA/NA),.

(_) (s) atthe discretion of the Pretrial Services, submit to substance abuse treatment which may include evaluation, testing, education, in-patient
or out-patient treatment, and/or participation in support groups (such as AA/NA).

( ) (t) submit to testing for a prohibited substance if required by the Pretrial Services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

( ) (u) have installed on your vehicle an ignition interlock system as directed by Pretrial Services; drive no other vehicle while on pretrial
release; abide by all conditions and requirements of the ignition interlock system program; and not disconnect the ignition interlock
system without prior permission from Pretrial Services.

( ) (vy) participate in one of the following Location Monitoring Programs and comply with the requirements of the program which
will ( ) or will not (_) include wearing a tracking device or other form of location verification system:

( ) At the discretion of Pretrial Services (PTS); (_) Global Positioning System (GPS); (_) Radio Frequency Monitoring (RF);

(_ ) Voice Recognition (VR);

Location verification systems require that you maintain a telephone (land line) at your residence without any special features such as

“call waiting, call forwarding, or caller ID”. Cordless phones are not permitted, unless approved by the Pretrial Services Officer.

(_) (i) Curfew. You are restricted to your residence everyday (+) from —___ to ___, or(__—+) as directed by the
Pretrial Services Office or supervising officer; or

(-) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligation; or other
activities approved in advance by the Pretrial Services office or supervising officer; or

(_) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( ) (w) Stand Alone Monitoring (SAM): Requires the use of Global Positioning System (GPS) tracking to monitor and enforce any other
condition(s) of release (e.g., travel restrictions) Note: Not recommended for high risk defendants

() (x) the following person(s) sign as(__) surety on the Appearance Bond:

 

 

() (y)

 

 
WD-TX AD DC (Rev. Witt) Advice of Penabics a1.4 Sarctions Pave 3 Of 3 Plies
OO

(8) ITIS FURTHER ORDERED that the defendan/material witness shall be responsible for any costs of participation in court-ordered
programs based on his‘her ability to pay as determined by Pretrial Services, and make timely payment if required by any "Order
Directing Payment of Atlorney’s Fees,”

(9) TPIS FURTHER ORDERED that ifthe Court has ordered herein any testing. such as substance testing, or monitoring. such as
electronic monitoring. the defendant/material witness shall retrain from obstructing or attempting to obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and devices,

Advice of Penalties and Sanetions

A violation of any of the foregaing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an osder of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will cesult in an additional sentence of a term of imprisonment of not more
than ten years, if the offense is a felony: or a term of imprisonment of not more than one year, ifthe offense isa misdemeanor, ‘This seatence shall be
in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and 2 $250,000 fine or both to obstruct 2 criminal
investigation. {tis a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant:
to cclaliate or attempt to retaliate against a witness, victim or informant: or to intimidate or uliempt to intimidate a witness, victim, juror, informant.
or officer of the cour. The penalties for tampering, retafintion, or intimidation are significantly more serious if they invalve a killing or attempted
killing.

Ifaler release, you knowingly fail to appear as required by (he conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of

DEFENDANTS:

Ifnfer release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence. you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of

(1) an offense punishable by death. life imprisonment. of imprisonment fora tenn of 15 years or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both,

(2) an offense punishable by imprisonment for a term of five years or more, but less than 15 years or more. you shall be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or hoth;

(4) a misdemeanor, you shall be fined not more than $100,000 or iniprisoned not more than one year, or both.

MATERIAL WITNESSES:

Ifatter release, you knowingly fail to appear as required by the conditions of release. you may be prosecuted for failing to appear and may
be fined not more than $100,000 and imprisoned nat more than one yenr, or bath.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition. a
Sailure to appear or surrender may resull in the forfeiture of any bond posted.

Acknowledgement of Defendant/Material Witness

(acknowledge that [am the defendant/material witness in this case and that [am aware of the conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of the penalties and sanctions set forth
above.

 
 
     

 

 

 

 

AGREED, IF APPLICABLE =
Agunature af 0)
AS APP JED BY THE COURT
dwitant UN. Adnmey address Z
“oun ford kyferndant Afmenal Wunew Cy aul Sate Telephone ~~

 

: ‘oud Secundty Number
Tate of itortly ~
Directions to United Stutes Marshal
(8) The defendant/material witness is ORDERED released after processing.
( =) The United States Marshal is ORDERED to keep the defendanvmaterial witness in custody until notified by the clerk or judicial
officer that the defeadant his posted bond and/or complied with all other conditions for release, The defendant/material witness shall
be prodjiced before the appropriate judicial officer at the time and place speciGed, if still in custody.

| 2 Ypeer/

Date

 
WD-TX/AQ 199C (Rev, 5/2001) Advice of Penalties and Sanctions Page 3 of 3 Pages

(8) ITIS FURTHER ORDERED that the defendant/material witness shall be responsible for any costs of participation in court-ordered
programs based on his/her ability to pay as determined by Pretrial Services, and make timely payment if required by any "Order
Directing Payment of Attorney's Fees,"

(9) IT IS FURTHER ORDERED that if the Court has ordered herein any testing, such as substance testing, or monitoring, such as
electronic monitoring, the defendant/material witness shall refrain from obstructing or attempting to obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and devices.

Advice of Penalties and Sanctions

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of not more
than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be
in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant:
to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant,
or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted
killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

DEFENDANTS:

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of 15 years or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both:

(2) an offense punishable by imprisonment for a term of five years or more, but less than 15 years or more, you shall be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

MATERIAL WITNESSES:

If after release, you knowingly fail to appear as required by the conditions of release, you may be prosecuted for failing to appear and may
be fined not more than $100,000 and imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant/Material Witness

| acknowledge that | am the defendant/material witness in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.

AGREED, IF APPLICABLE x
Signature of Defendant Material Witness

AS APPROVED BY THE COURT

Assistant US. Attorney Address

 

 

 

 

 

Attorney for Defendant Material Witness City and State Telephone

 

Social Security Number

 

Date of Birth
Directions to United States Marshal
(_X ) The defendant/material witness is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant/material witness in custody until notified by the clerk or judicial
officer that the defendant has posted bond and/or complied with all other conditions for release. The defendant/material witness shall
be prodyiced before the appropriate judicial officer at the time and place specifjed, if still in custody.

2 /y [| 2oe/ LL DLL
Date / / F HENRY Kreshincld 7S.
UNITED STATESMAGISTRATE JUDGE

  
 

 
